Citation Nr: 1728015	
Decision Date: 07/18/17    Archive Date: 07/27/17

DOCKET NO.  14-28 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a left knee disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Moore, Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Army from August 1979 to August 1983 with additional reserve service in the Army National Guard.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The Board remanded the claims in March 2015.

The Board also remanded service-connection claims for a psychiatric disorder including posttraumatic stress disorder, irritable bowel syndrome, and a lumbar spine disorder.  The Agency of Original Jurisdiction (AOJ) granted these claims in October 2016, April 2017, and May 2017 rating decisions.  These claims are no longer before the Board.  See generally Grantham v. Brown, 114 F.3d 115 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's currently diagnosed right knee disability is likely the result of her active service.

2.  The Veteran's currently diagnosed left knee disability is likely the result of her active service.





CONCLUSIONS OF LAW

1.  The criteria for service connection are met for a right knee disability.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2016).

2.  The criteria for service connection are met for a left knee disability.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (noting that nexus may be demonstrated by a showing of continuity of symptomatology where the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a)).  

With regard to a present disability, a March 2016 VA examination report diagnoses the Veteran with bilateral degenerative arthritis.  This is supported by VA treatment records with x-rays confirming degenerative arthritis.  See e.g. VA treatment record, November 2010.  The first element of Shedden/Caluza is met for both claims.

With regard to an in-service event, the Veteran's service treatment records show September 1979 complaints of left knee pain in association with arch pain.  Additionally, the Veteran has provided consistent and credible statements that her bilateral knee pain began in service.  Significantly, although she has reported more recent onsets of increased levels of pain, she has not contradicted her assertions that the original injury was in service.  As the Board finds these reports credible, in-service onset can be conceded, and the second element of Shedden/Caluza is also met for both claims.

The remaining question is whether there is a medical nexus between the Veteran's in-service bilateral knee pain and her current bilateral knee disabilities.  

The Veteran was first afforded a VA examination for her knees in June 2012.  The examiner diagnosed the Veteran with chronic bilateral knee ligamental sprains with patellofemoral syndrome.  He listed the date of diagnosis as approximately 1981.  Despite diagnosing the Veteran with a chronic bilateral knee disability that began during service, the examiner found her current left knee disability was not related to service.  He did not provide an opinion on the etiology of the right knee disability.  As the opinion appears to be internally inconsistent and fails to address the Veteran's reports of continuous knee symptoms since service, the Board finds this VA examination is of limited probative value.

In light of the deficiencies in the June 2012, the Board remanded the bilateral knee claims for a new VA examination.  A March 2016 VA examination report diagnosed the Veteran with bilateral degenerative arthritis.  The examiner concluded that there was objective evidence of the chronicity of the Veteran's bilateral knee condition in the claims file, but that there was no definitive proof of onset during service.  An April 2017 addendum opinion again noted the lack of objective evidence of the onset and progression of a chronic bilateral knee disability in service.  The examiner further opined that the Veteran's bilateral knee disabilities were due to obesity.  However, the examiner failed to address her credible and competent statements of continuous bilateral knee pain since service, including during her National Guard service when she met the weight qualifications.  Further, the examiner noted medical literature that stated that a risk factor for osteoarthritis was a prior joint injury, even one that occurred many years prior and seeming healed.  Thus, medical literature supports the notion that the Veteran's in-service knee injuries, even if they seemed to heal, put her at risk of developing osteoarthritis.  The examiner did not address this at all.  Given these failures, the Board finds that the March 2016 VA examination with April 2017 addendum is of limited probative value.

The Board has considered remanding the claims to obtain adequate opinions on the etiology of the Veteran's bilateral knee disabilities.  However, as the Veteran has provided competent and credible lay evidence of continuous knee symptoms since service and arthritis is considered a chronic disease, the Board finds that the evidence is, at minimum, in equipoise regarding the question of whether the Veteran's current bilateral knee disabilities are related to her military service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  The benefit of the doubt will be conferred in the Veteran's favor, and remand is not necessary.  The service-connection claims for right and left knee disabilities are granted.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for a right knee disability is granted.

Entitlement to service connection for a left knee disability is granted.



____________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


